Citation Nr: 0905341	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for anxiety and depression, secondary to the 
Veteran's service-connected imperforate anus, from January 3, 
2003 to September 29, 2005.

2.  Entitlement to a disability evaluation in excess of 70 
percent for anxiety and depression, secondary to the 
Veteran's service-connected imperforate anus, as of September 
29, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Since transferring his case to the Board, additional evidence 
has been incorporated with the record.  According to 38 
C.F.R. § 20.1304(c), any pertinent new evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction for review unless this procedural right is 
waived by the veteran or his representative.  The Veteran 
waived consideration of this new evidence by the RO in a 
letter received by VA in December 2008.  As such, the Board 
may proceed with appellate review.  

The Board notes that while the Veteran's claim dates back to 
February 1994, the Veteran is not seeking an increased rating 
since this time.  The Veteran was very specific in his August 
2006 Substantive Appeal to the Board (Form 9), noting that he 
was seeking an increased rating from January 3, 2003.  As 
such, the Board will not consider whether the Veteran would 
be entitled to an increased disability evaluation prior to 
January 3, 2003.  

After reviewing the arguments and evidence of record, the 
Board finds that the claims on appeal are more accurately 
stated as noted on the title page of this decision.  




FINDINGS OF FACT

1.  From January 3, 2003 to September 29, 2005, the Veteran's 
psychiatric disorder was manifested by severe impairment in 
the ability to obtain or retain employment; it was not 
manifested by virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms, or a demonstrable 
inability to obtain or retain employment.  

2.  The Veteran's psychiatric disorder, since September 29, 
2005, has been  manifested by anxiety, depression, and severe 
occupational and social dysfunction; it is not manifested by 
suicidal or homicidal ideation, total occupational and social 
impairment, gross impairment of thought or speech, 
hallucinations, inability to maintain minimal hygiene, 
disorientation to time and place, or loss of memory.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for 
anxiety and depression as secondary to an imperforate anus, 
from January 3, 2003 to September 29, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9400 (2008); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  

2.  The criteria for a disability rating in excess of 70 
percent for anxiety and depression as secondary to an 
imperforate anus, since September 29, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9400 (2008); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Veteran's increased rating claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for this claim.  


Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in October 2005 and VA has obtained these records 
as well as the records of the Veteran's outpatient treatment 
with VA.  Copies of the Veteran's Social Security 
Administration (SSA) records have been obtained as well.  
Significantly, neither the appellant nor his representative 
has identified any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Background

The appealed August 2003 rating decision granted entitlement 
to service connection for anxiety and depression, as 
secondary to the Veteran's service-connected imperforate 
anus, and assigned a 10 percent evaluation, originally 
effective as of January 3, 2003.  In November 2005, during 
the course of the appeal, the RO granted an increased 
disability rating of 70 percent for this disorder, effective 
as of September 29, 2005, and established June 16, 1994 as 
the effective date for the establishment of service 
connection for the disorder (and a 10 percent evaluation was 
assigned from that date until September 29, 2005).  

As noted in the Introduction, the Veteran alleges, in his 
August 2006 substantive appeal, that the RO erred by not 
assigning an effective date of January 3, 2003 for the 70 
percent disability rating, and, by assigning a disability 
rating of 70 percent rather than 100 percent.  




Increased Disability Evaluation

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

The Veteran's disability is rated under Diagnostic Code 9400.  
This code, which pertains to mental disorders, was revised 
effective November 7, 1996.  Since this is, essentially, an 
appeal of the initial evaluation assigned (although the 
Veteran has only appealed that portion of the initial 
evaluation from January 2003 forward), and service connection 
for the disorder was effective in 1994, the Board will 
consider old and current versions of Diagnostic Code 9400.  

Specifically, it is noted that by regulatory amendment, 
effective on November 7, 1996, substantive changes were made 
to the schedular criteria for evaluating psychiatric 
disorders, as defined in 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695- 52702 (1996).  And that, generally, where 
the law or regulations governing a claim change while the 
claim is pending, the version most favorable to the claimant 
applies (the "new" version cannot be applied prospectively 
but this is not an issue in this particular case).  In this 
case, the Board must apply both the former and the revised 
versions of the regulation for the entire relevant time 
period (i.e. since January 2003)

A.  Former Criteria 

Under the version of the rating schedule in effect prior to 
November 7, 1996, a 10 percent evaluation is warranted for 
mild impairment in the ability to establish or maintain 
effective or favorable relationships with people, and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
mild industrial impairment.

A 30 percent rating is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

A 50 percent rating is warranted if the evidence demonstrates 
that the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and that by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

A 70 percent evaluation is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent disability evaluation of 100 percent is 
warranted where attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior, or the individual 
is demonstrably unable to obtain or retain employment.  

B.  Current Criteria 

The current version of Diagnostic Code 9400 provides the 
following ratings for psychiatric disabilities.  A 10 percent 
evaluation is provided for an acquired psychiatric disorder 
that causes an occupational and social impairment with mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during the periods 
of significant stress, or, symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130.  

A 10 percent evaluation is provided for an acquired 
psychiatric disorder that causes an occupational and social 
impairment with mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behaviour, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.  

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

C.  Global Assessment of Functioning

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Increased Disability Rating from January 3, 2003 to September 
29, 2005

The Veteran contends that he is entitled to an increased 
disability rating from January 3, 2003 to September 29, 2005.  
Upon review of the evidence of record, the Board finds that 
the Veteran is in fact entitled to a disability rating of 70 
percent from January 3, 2003 to September 29, 2005.  

According to a VA psychiatric treatment note from May 2003, 
the Veteran reported suffering from nightmares and sleep 
interruption on a daily basis.  Also, the Veteran indicated 
that he experienced daily anxiety and depression.  The 
examining psychiatrist noted that the Veteran had been on a 
trial of numerous antidepressants with some success.  The 
Veteran denied suicidal or homicidal ideations at this time.  
The psychiatrist concluded that most of the Veteran's anxiety 
and depression was related to the maintenance of his 
colostomy.  

The record also contains a VA outpatient treatment note from 
June 2003.  According to this note, the Veteran reported 
being very anxious about his colostomy.  A diagnosis of 
depressive disorder not otherwise specified was assigned at 
this time.  A December 2003 VA psychiatric treatment note 
diagnosed the Veteran with major depression secondary to his 
chronic medical problems.  

The Board will first consider whether the Veteran would be 
entitled to a disability rating in excess of 10 percent if 
the former rating criteria, as it existed prior to November 
7, 1996, were applied to the Veteran's claim.  As discussed 
in detail below, the Board has found that the Veteran would 
be entitled to a higher disability rating of 70 percent upon 
application of the law as it existed prior to November 7, 
1996.  

The medical evidence of record from January 2003 to September 
2005, as outlined above, fails to mention the Veteran's level 
of social or industrial impairment due to his psychiatric 
disorder.  However, a psychiatric treatment note from 
December 1999 notes that the Veteran had "severe 
deterioration" of his social, family, and occupational 
functioning.  An October 1997 Administrative decision by the 
Social Security Administration notes that the SSA 
psychiatrist felt that due to the Veteran's psychiatric 
symptoms, he would have difficulties in sustaining 
relationships with co-workers and supervisors, in addition to 
the difficulties he would have in just obtaining a job in the 
first place.  

Resolving all doubt in favor of the Veteran, the above 
evidence establishes that prior to January 2003, the Veteran 
had severe industrial impairment.  A subsequent VA 
examination from October 2005, which will be discussed in 
more detail in the following section, noted that the Veteran 
had "severe" social and occupational dysfunction from his 
psychiatric symptoms, opining that the Veteran was currently 
unemployable due to his mental status.  

As noted, a 70 percent disability evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, or 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  

Therefore, the Board finds that the evidence suggests severe 
industrial impairment prior to January 2003 and after 
September 2005.  There is no evidence specifically referring 
to the Veteran's industrial impairment between these dates.  
However, since the Veteran's impairment was described as 
severe both before and after this period of time, the 
evidence suggests that the Veteran's symptoms remained more 
or less the same.  As such, the Board concludes that the 
Veteran's overall disability picture is best represented by a 
70 percent disability evaluation from January 3, 2003 to 
September 29, 2005, based on the rating criteria of 
Diagnostic Code 9400 as it existed prior to November 7, 1996.  

However, the Board finds that the Veteran is not entitled to 
the highest disability evaluation of 100 percent, based on 
the former version of Diagnostic Code 9400.  A 100 percent 
disability rating is warranted where attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior, or the individual is demonstrably unable to obtain 
or retain employment.  

The evidence discussed above does not suggest that the 
Veteran has repudiation of reality, disturbed thought or 
behavioral processes, or other incapacitating psychoneurotic 
symptoms.  Further, while the evidence outlined above 
indicates that the Veteran would have difficulty in obtaining 
employment due to his psychiatric disorder, it does not 
suggest that he is demonstrably unable to obtain employment.  
As such, a 100 percent disability evaluation is not 
warranted.  

The Board has also considered whether the Veteran would be 
entitled to a higher disability evaluation of 100 percent 
based on the current rating criteria in effect since November 
7, 1996.  

According to the evidence discussed above, the Veteran has 
sought psychiatric treatment with complaints of depression, 
anxiety and chronic sleep impairment since January 3, 2003.  
Therefore, the Board finds that the Veteran's psychiatric 
disorder, from January 3, 2003 to September 29, 2005, is 
better represented by at most a 30 percent disability rating 
based on the version of Diagnostic Code 9400 in effect since 
November 7, 1996.  

The Veteran would not be entitled to an evaluation of 100 
percent from January 3, 2003 to September 29, 2005 based on 
the current rating criteria.  As noted, such is warranted 
where the disorder results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behaviour; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

Prior to September 29, 2005, there is no medical evidence of 
record suggesting that the Veteran suffered from symptoms 
such as these.  The Veteran's symptoms were only described as 
depression, anxiety, and sleep impairment.  

Affording the Veteran the full benefit of the doubt, the 
Board finds that the Veteran is entitled to a disability 
rating of 70 percent, and no more, from January 3, 2003 to 
September 29, 2005, based on 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  See 38 U.S.C. § 5107(b).  A 70 percent 
disability evaluation is granted.  

Increased Rating Since September 29, 2005

The Board will now turn its attention to the Veteran's claim 
that he is entitled to a 100 percent disability rating as of 
September 29, 2005.  

The Veteran was afforded VA psychiatric examination in 
October 2005.  Upon examination, the Veteran reported 
significant feelings of depression, including depressed mood, 
lack of interest in activities, guilt, poor sleep and energy, 
and difficulty with concentration.  The Veteran also 
described constant severe anxiety associated with his 
colostomy.  The Veteran also reported suicidal thoughts but 
indicated that he had no plan or intent to follow through 
with these thoughts.  Finally, the Veteran reported avoiding 
any kind of social contact.  

Upon examination, the VA psychiatrist concluded that the 
Veteran was fully oriented in time and place.  The Veteran 
was dressed in casual clothes with good grooming.  Also, the 
Veteran had normal speech and possessed linear and goal 
directed thought.  The examiner also concluded that the 
Veteran did not in fact possess suicidal or homicidal 
ideations.  The examiner also described a fully intact memory 
with good insight and judgment.  The Veteran denied any 
delusions or hallucinations as well.  Also, despite the 
Veteran's disorder, he was fully capable of independently 
attending to his activities of daily living.  Finally, the 
examiner noted that the Veteran currently had a girlfriend 
who accompanied him to the examination, suggesting that the 
Veteran does not have total social impairment or an inability 
to establish effective relationships.  

The VA psychiatrist concluded that the Veteran's 
symptomatology created constant difficulties with occupation 
and with social and family life.  The psychiatrist described 
the Veteran's symptomatology associated with his depression 
and anxiety as significant.  The psychiatrist concluded that 
the Veteran had severe social and occupational dysfunction 
from his symptoms, noting that he felt that the Veteran was 
currently unemployable due to his mental status.  Finally, 
the psychiatrist noted that while the Veteran's history of 
alcohol dependence has exacerbated his mental symptomatology, 
it has not been the cause of the Veteran's disability.  
Diagnoses of a mood disorder and an anxiety disorder, both 
secondary to the Veteran's service-connected anal disability, 
were assigned.  A GAF score of 45 was assigned at the 
conclusion of this examination which is illustrative of 
serious impairment in social and occupational functioning.  

There is also a VA psychiatric outpatient treatment note 
dated December 2005.  According to this note, the Veteran 
still had significant anxiety and depressive symptoms.  
However, the psychiatrist noted that the Veteran's symptoms 
had improved with his current medication and the Veteran 
denied any suicidal or homicidal ideations.  The psychiatrist 
assigned a GAF score of 52, which is representative of 
moderate difficulty in social and occupational settings.  The 
psychiatrist also opined that the Veteran was 100 percent 
totally and permanently disabled due to his mental disorder 
and had been so since August 28, 2003.  

The record also contains VA psychiatric notes dated December 
2008.  According to these notes, the Veteran continues to 
suffer from anxiety.  However, it was noted that with the 
Veteran's new medication, his sleep had improved.  The 
Veteran denied suicidal or homicidal ideations at this time 
as well.  In one of the notes, a VA psychiatrist noted that 
the Veteran's anxiety disorder was connected to his service-
connected medical problems that occurred over 30 years ago.  
This opinion does not provide support for an increased rating 
but rather for a grant of service connection, which has 
already been established.  

Based on the above evidence, the Board finds that since 
September 29, 2005, the Veteran has not been entitled to the 
highest disability evaluation of 100 percent.  

Under the rating criteria as it existed prior to November 7, 
1996, a 100 percent disability evaluation is warranted where 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior, or the individual is 
demonstrably unable to obtain or retain employment.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to a 100 percent disability evaluation.  
While the VA examiner of October 2005 indicated that he 
"felt" the Veteran was unemployable, and the December 2005 
psychiatric note indicates that the Veteran is unemployable, 
the rating criteria prior to November 7, 1996 required 
demonstrable evidence of an inability to obtain or retain 
employment.  According to the October 2005 VA examination, 
the Veteran currently has a girlfriend, is fully capable of 
functioning independently, and possessed goal directed 
thoughts.  Further, the Veteran had good insight, judgment, 
and memory.  When considering all of this evidence, it does 
not demonstrate a total inability to obtain or retain 
employment.  Rather, it indicates that the Veteran has 
maintained an ability to function on a daily basis.  The 
Veteran was also assigned a GAF score of 52 in the December 
2005 psychiatric note, which is only illustrative of moderate 
difficulty in social and occupational settings.  

The Board has also considered whether the Veteran would be 
entitled to a 100 percent disability evaluation based on the 
rating criteria as it has existed since November 7, 1996.  
Under the revised criteria, a 100 percent rating contemplates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behaviour; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130.  

The Board recognizes that the December 2005 VA outpatient 
psychiatric note suggested that the Veteran was 100 percent 
disabled because of his depressive disorder.  However, the 
evidence of record does not support a 100 percent disability 
rating.  The psychiatric rating is to be based on all of the 
evidence of record that bears on occupational and social 
impairment, not just the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  The record establishes that the Veteran has been able 
to maintain social relationships, including having a 
girlfriend.  Also, there is no evidence of memory loss, 
disorientation, inability to perform activities of daily 
living, persistent danger to self or others, hallucinations, 
or impaired thought or grossly inappropriate behavior.  
Therefore, the evidence of record does not demonstrate total 
social or occupational impairment.  

As the RO has considered and assigned a staged disability 
rating for the Veteran's claim of an increased disability 
rating for PTSD, the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) has been followed.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 70 percent for depression 
and anxiety since September 29, 2005 must be denied.

Finally, it is noted that in adjudicating this matter 
consideration was given to "staged" ratings, i.e., disability 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  




ORDER

Entitlement to a disability rating of 70 percent and no 
higher for anxiety and depression, secondary to the Veteran's 
service-connected imperforate anus, from January 3, 2003 to 
September 29, 2005, is granted.  

Entitlement to a disability evaluation in excess of 70 
percent for anxiety and depression, secondary to the 
Veteran's service-connected imperforate anus, since September 
29, 2005, is denied.  




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


